Citation Nr: 1442490	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-05 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 10 percent prior to February 29, 2012, for failed back syndrome, status post posterior lumbar interbody fusion, and a rating in excess of 20 percent from February 29, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1991, from March 1992 to November 1992, and from January 1997 to December 2009.  The Veteran also had service in the Texas National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014, the Veteran testified before the undersigned in a Travel Board hearing.  A copy of the hearing transcript is of record and has been reviewed.

The Board notes that additional private treatment records have been added to the claims folder following the most recent Supplemental Statement of the Case (SSOC).  However, in July and August 2014, the Veteran and his representative submitted a waiver of initial RO consideration of any new evidence.  See 38 C.F.R. § 20.1304 (2013).

The Veteran has also contended that he is unable to work due to his back disability.  The Board observes that a request for entitlement to a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has appealed the initial rating assigned and contended that he could not work due to the disability on appeal, the Board has included the TDIU aspect of his claim as a listed issue on appeal.  The issue of entitlement to a TDIU is addressed in the REMAND below.  

The Virtual VA paperless claims processing system contains the transcript from the July 2014 Travel Board hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a July 2014 claim for entitlement to service connection for sciatica of the bilateral lower extremities and T12-1, as secondary to the service-connected lumbar spine disability.  Other documents on VBMS are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The issues of entitlement to service connection for sciatica of the bilateral lower extremities and entitlement to service connection for T12-1, as secondary to the service-connected lumbar spine disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2014 Travel Board hearing, the Veteran indicated that he had been receiving Social Security Administration (SSA) disability benefits for his back disability since 2011.  The RO should therefore obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.

In addition, the Board observes that the Veteran was last afforded a VA examination in February 2012, and in his July 2014 Travel Board hearing, he described increased pain and functional impairments.  He indicated that a recent computed tomography (CT) scan of the spine showed progressed deterioration.  The Veteran reported that he was scheduled for lumbar spine surgery the following week, as a result of the recent CT scan.  In August 2014, the Veteran submitted treatment records related to a caudal epidural steroid injection procedure for lumbar radiculopathy.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the Veteran's assertions that his condition may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his lumbar spine disability.  

With respect to the Veteran's assertion that he is unable to work due to his service-connected lumbar spine disability, the Board concludes that further development is required.  The Board notes that the Veteran filed a claim for TDIU in June 2011; however, the RO has not yet adjudicated the claim.  As noted above, under Rice, this contention is a part of the claim for increase, rather than a separate claim.  Therefore, the RO should address the TDIU aspect of this claim.  

Prior to arranging the VA examination requested above, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.  Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3.  Then, review the claims file to ensure that all development pertaining to the claim for TDIU has been completed, and arrange for any necessary additional development, to include, if deemed necessary, a VA examination.  

4.   After the above development has been completed to 
	the extent possible, the Veteran should then be 
	afforded a VA examination, with an appropriate 
	examiner, to determine the current nature and severity 
	of his service-connected lumbar spine disability.  The 
	claims folder must be made available to the examiner, 
	and the examiner must review the entire claims file in 
	conjunction with the examination.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected lumbar spine disability.  All relevant tests and studies should be undertaken.  The examiner should specifically note any limitation of range of motion of the back, whether the Veteran's back disability results in incapacitating episodes, and whether the Veteran has any neurological symptomatology related to his service-connected lumbar spine disability.  

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

The examiner is also requested to provide an opinion concerning the functional effects of the Veteran's lumbar spine disability on the Veteran's ability to work at any occupation for which he may be otherwise qualified.  A complete rationale should be given for all opinions and conclusions expressed.

5.   After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



